IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ESTATE OF MICHAEL SCHAAB,         : No. 15 WAL 2016
DECEASED                                 :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: MARY SCHAAB, AS             : the Order of the Superior Court
ADMINISTRATIX OF THE ESTATE OF           :
MICHAEL SCHAAB                           :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.